                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


FRANKIE WENDELL ERDMAN, JR.,                 :
                                             :
       Plaintiff,                            :
                                             :
vs.                                          :       CIVIL ACTION NO. 1:18-cv-414-TFM-C
                                             :
PETER T. FALKNER, et al.,                    :
                                             :
       Defendants.                           :

                                            ORDER

       Pending before the Court is Defendants’ Motion for Reconsideration of the Court’s Order

Denying Defendants’ Motion for Leave to File. Doc. 37, filed April 11, 2019. In Defendants’

motion, they request the Court to vacate its Order that was entered on April 10, 2019, on

Defendants’ Motion for Leave to File a Supplemental Memrandum in Opposition to Plaintiff’s

Motion to Remand. Id. at 1. Defendants cite the Leahy-Smith America Invents Act, Pub. L. No.

112-29, 125 Stat. 284 (2011), which has been interpreted to extend “the Federal Circuit’s exclusive

jurisdiction . . . to include cases with compulsory patent counterclaims.” Preston v. Nagel, 857

F.3d 1382, 1386 (2017) (citing 28 U.S.C. § 1295(a)(1)).

       Based on this information and the counterclaims that were filed in this matter (Doc. 30),

which raise the issues of patent ownership and inventorship, it is hereby ORDERED:

       1.      Defendants’ Motion for Reconsideration of the Court’s Order Denying Defendants’

Motion for Leave to File (Doc. 37) is GRANTED;

       2.      The Court’s Order that was entered on April 10, 2019, on Defendants’ Motion for

Leave to File a Supplemental Memorandum in Opposition to Plaintiff’s Motion to Remand (Doc.

36) is VACATED;

                                           Page 1 of 2
       3.      Defendants’ Motion for Leave to File a Supplemental Memorandum in Opposition

to Plaintiff’s Motion to Remand (Doc. 33) is GRANTED;

       4.      Plaintiff’s response to Defendants’ Supplemental Memorandum in Opposition to

Plaintiff’s Motion to Remand is DUE by May 7, 2019, after which the motion to remand shall be

taken under submission on that day for determination without oral argument unless the Court later

determines oral argument is necessary.

       The parties are further advised that they are required to submit a paper courtesy copy of

briefs and supporting evidence to the Chambers of the undersigned if their motion and/or brief

exceeds thirty (30) pages in length. If the briefs exceed fifty (50) pages, the courtesy copies shall

be bound in a three-ring binder and appropriately tabbed.

       DONE and ORDERED this the 15th day of April 2019.

                                                      /s/ Terry F. Moorer
                                                      TERRY F. MOORER
                                                      UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
